NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



ROBERT NIEL HOWELL, SR.,                  )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-554
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Appellee.




PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.